 1   IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
 2   16311 Ventura Blvd., Suite 900
 3   Encino, CA 91436
     Tel: 818 325-2888
 4
     Fax: 818 325-2890
 5   Email: ireneruzin@gmail.com
 6   Attorney for Plaintiff, REGINA SARA WOLF,
 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                   WESTERN DIVISION
10
11
     REGINA SARA WOLF,                       )   Case No.: CV 19-05538 SK
12                                           )
13              Plaintiff,                   )   ORDER AWARDING EAJA
           v.                                )   FEES
14                                           )
15   ANDREW S. SAUL,                         )
     Commissioner of Social Security,        )   STEVE KIM
16
                                             )   U.S. MAGISTRATE JUDGE
17              Defendant.                   )
18
           Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19
     IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
20
21   (“EAJA”) are awarded in the amount of FOUR THOUSAND EIGHT HUNDRED

22   DOLLARS ($4,800.00) (the “AGREED AMOUNT”) as authorized by 28 U.S.C. §
23   2412(d) and 28 U.S.C. § 1920, and subject to the terms and conditions of the
24   Stipulation.
25
     DATED: February 14, 2020
26
27                                        __________________________________
28                                        HONORABLE JUDGE STEVE KIM
                                          UNITED STATES MAGISTRATE JUDGE
